        Case 4:19-cr-00078-BMM Document 25 Filed 06/02/21 Page 1 of 2



                  THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF MONTANA
                        GREAT FALLS DIVISION

 UNITED STATES OF AMERICA,                          CR-19-78-GF-BMM

                         Plaintiff,
     vs.                                                  ORDER

 LESLIE DENT,

                        Defendant.

      Defendant, Leslie Dent, has moved for early termination of his current term

of supervised release. (Doc. 21). The Government opposes early termination of

Dent’s supervised release. (Doc. 24). The Court conducted a hearing on Dent’s

motion on February 2, 2021. (Doc. 24). The Court determined that it would grant

Dent’s motion if he could continue to comply with his supervised release

conditions until June 2, 2021. Id. The Court accordingly withheld issuing a final

order. For the reasons below, the Court will grant Dent’s motion.

      Dent pleaded guilty to Conspiracy to possess with Intent to Distribute

Marijuana, in violation of 21 U.S.C. §§ 846 and 841 in case number CR-17-00671-

002-TUC-JAS. (Docs. 2, 2-1, & 2-2). Judge James A. Soto, U.S. District Judge for

the District of Arizona sentenced Dent to a term of probation of three years

beginning November 13, 2017. (Docs. 2, 2-1, & 2-2). This Court accepted transfer

jurisdiction on October 8, 2019. (Docs. 1, 2).
        Case 4:19-cr-00078-BMM Document 25 Filed 06/02/21 Page 2 of 2



      Federal law authorizes a defendant to move for termination of his supervised

release after successfully completing one year if the Court is satisfied that such

action remains “warranted by the conduct of the defendant and the interests of

justice.” 18 U.S.C. § 3564(c) The Court must consider the factors in 18 U.S.C.

§ 3553(a) when evaluating whether to terminate a term of supervised release.

      The record reflects that Dent has complied substantially with his supervision

conditions. Dent has demonstrated that he is able to conform his conduct to the

law. Dent has changed his lifestyle to address the Court’s obligations. Dent does

not pose a threat to the community. The factors in 18 U.S.C. § 3553 support an

early termination of supervised release.

       Accordingly, IT IS ORDERED:

      1.     Dent’s Motion for Early Termination of Supervised Release

(Doc. 21) is GRANTED.

      DATED this 2nd day of June, 2021.
